Prior to May 4, 1918, Mr. Clarence O. Wood lived in Detroit, but decided to move to near Mt. Clemens. His father-in-law made arrangements with the Brennan Truck Company to carry Mr. Wood's household goods to the farm. Mr. Wood went to the farm on the Sunday before May 4, 1918, and learned that a bridge was out on the direct line of travel from *Page 546 
his house in Detroit to the farm. He advised the driver of the truck of this fact, and told him about a route he could take. The driver asked Mr. Wood to ride on the truck and show him the way. He got on the truck with his little girl. Before reaching Mt. Clemens it was necessary for the truck in order to reach the farm to turn to the right and cross the Rapid Railway Company's tracks. Before doing this Mr. Wood got off the load and examined it to see that it was riding properly. He returned to the load and started to take his little girl, who was asleep on the seat of the truck, upon his lap, when he says that was the last he knew for eight or ten days. The driver said Mr. Wood said "go ahead." The truck was hit by an interurban car. Mr. Wood was badly hurt and the furniture was badly damaged. This case was brought to recover damages.
Upon the trial the suit was discontinued as to the Rapid Railway Company. After the testimony was all in the trial judge upon the motion of the attorney for the defendant directed a verdict upon the theory that Mr. Wood was guilty of contributory negligence as a matter of law. The case is brought into this court by writ of error. Later Mr. Wood died and his death has been suggested of record.
Evidently the trial judge overlooked the fact that the truck company was a carrier for hire, and that it selected its own driver for the truck. We think what is said in the case ofSlee v. Neller, 226 Mich. 151, is controlling of the instant case. This case is so recent and so accessible, that we content ourselves by referring to it.
The judgment is reversed and a new trial ordered, with costs to the appellant.
CLARK, C.J., and McDONALD, BIRD, SHARPE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 547